DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-160090 filed July 21, 2011 and JP 2012-014656 filed January 26, 2012 required by 37 CFR 1.55. Receipt is also acknowledged of the PCT publication of PCT/JP2012/068211 filed July 18, 2012.
Status of Claims
Claim 1 is amended. Claims 2, 9-17, 23, and 31 are cancelled. Claims 1, 3-8, 18-22, 24-30 are pending. Claims 3, 5-8, and 29 are withdrawn. Claims 1, 4, 18-22, 24-28, and 30 are under examination.
In claim 22 the status identifier “(Withdrawn)” is incorrect. In the June 19, 2020 Non-Final Rejection claim 22 was rejoined. The status identifier of claim 22 should be updated to accurately reflect the current status. MPEP 714.
Drawings
Figs. 1-11, 13, 15, 18-20, 22, 25-29, 32, and 35 filed January 17, 2014 are accepted.
Figs. 12, 14, 16, 17, 21, 23, 24, 30, 31, 33, and 34 filed January 23, 2017 are accepted.
Withdrawn Claim Rejections - 35 USC § 112
The following 112, first rejection is withdrawn due to claim 1 amendment and claim 2 cancellation:
Claim 1 lines 13-15 “a final hot press forming performed at…a finish temperature of Ms point or lower and (Ms point-150)°C or higher to form a hot-press-formed steel member”, claim 2 lines 1-2 “the finish temperature of the final hot press forming is the Ms point of lower and (Ms point-150)°C or higher”, and claim 1 lines 17-18 “cooling the hot-press-formed steel member to (Ms point-150)°C at an average cooling rate of 3.5°C/sec or more”.
Response to Arguments
Hiroaki in view of Nishibata and Senuma ‘969
Applicant’s arguments, see page 8, filed February 3, 2021, with respect to Hiroaki in view of Nishibata and Senuma ‘969 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Hiroaki discloses an upper limit of 1 mass% Si because more than 1 mass% Si causes a problem of surface scales (Hiroaki [0014]), where as amended claim 1 requires a Si content of 1.1 to 2.5 mass%. 
Senuma ‘393 in view of Hiroaki and Senuma ‘969
Applicant’s arguments, see pages 10-11, filed February 3, 2021, with respect to Senuma ‘393 in view of Hiroaki and Senuma ‘969 have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues that press forming is required to be 600°C or more (Ms point or more) in Senuma ‘393 and Senuma ‘969 (Senuma ‘969 [0006], [0007], [0010]-[0012]) whereas amended claim 1 requires a finish temperature of final hot press forming at “Ms point or lower and (Ms point -150)°C or higher” to improve dimensional accuracy (instant specification [0048]).
Matsuda in view of Nishibata, Hiroaki, and Senuma ‘969
Applicant's arguments filed February 3, 2021 with respect to Matsuda in view of Nishibata, Hiroaki, and Senuma ‘969 have been fully considered but they are not persuasive.
	The applicant argues Matsuda discloses cooling to a range of 50 to 350°C after press forming then heating to a temperature range of 350 to 490°C and cooling again (Matsuda [0088], [0089], and Fig. 1) where non-transformed austenite proceeds to martensitic transformation and sufficient content of bainite cannot be reliably obtained when the steel sheet is cooled to a temperature below 50°C after press-forming (Matsuda [0091]), such that Matsuda does not teach cooling the steel sheet after press-forming and then continuously cooling to 40°C.
	The examiner respectfully disagrees. Matsuda teaches cooling in a temperature range of 350 to 50°C so that martensitic transformation may partially proceed without most of the non-transformed austenite proceedings to martensite ([0089] and [0091]). Cooling to a temperature of 50°C is close to the claimed cooling to 40°C such that one of ordinary skill in the art would have expected the steel of Matsuda to have the same properties as that instantly claimed. The instantly claimed steel has a strength of 1100 MPa of more (instant specification [0050]) and 2 vol% or more, preferably 3 vol % or more, and more preferably 5 vol% or more retained austenite (instant specification [0080]). Similarly, the steel of Matsuda has a tensile strength of at least 980 MPa ([0019]) with examples ranging from 1035 to 1912 MPa (Table 3) and 5 to 40% retained austenite ([0028] and [0033]) with examples ranging from 6 to 15 % (Table 3). The steel of Matsuda has the same properties of strength and retained austenite as the instantly claimed steel. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
	Claim 1 line 2 recites a method “comprising” where this transitional phrase is inclusive or open-ended and does not exclude the occurrence of additional, unrecited method steps in the prior art. MPEP 2111.03(I). It allows for the occurrence of the additional steps of heating and cooling after the press forming and cooling in the process of Matsuda.
	During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2111.01(I). The instant specification does not recite the phrase “continuously cooling”. The broadest reasonable interpretation of this limitation is cooling without interruption. In claim 1 “continuously cooling” is required from “(Ms point -150)°C to 40°C”. Matsuda teaches cooling from 350 (i.e. (Ms point-150)) to 50°C without interruption such that it reads on “continuously cooling”.  
New Grounds
	In light of claim amendment, new rejections are applied over Kikuchi, Hiroaki, and Senuma ‘969, and over Nishibata, Hiroaki, and Senuma ‘969.
Claim Interpretation
Claims 19-21 and 25-27 further limit either the upper or lower end of a range taught in independent claim 1. These claims are being interpreted to include the other end of the range taught in independent claim 1 that is not being modified. For example, claim 19 teaches a heating temperature of at most (Ac3 point+100)°C, which is being interpreted as including the lower limit of Ac3 transformation point or higher of independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for final hot press forming at the Ms point, does not reasonably provide enablement for final hot press forming at higher than Ms point.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill in the art;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 22 line 2 requires “final hot press forming is the Ms point or higher”. Claim 1 lines 13-14 requires “final hot press forming performed at a finish temperature of Ms point or lower and (Ms point-150)°C or higher”. While these ranges overlap at Ms point, they diverge for a temperature range of either less (claim 1) or more (claim 22) than Ms point. One of ordinary skill in the art would understand that the final hot press forming can be performed either above Ms point or below Ms point, but not at both temperature ranges. The amount of direction provided by the invention in [0049] suggests the ranges are distinct, where when (II) hot press forming several times, either (II-1) the finish temperature of final hot press forming is Ms point or higher or (II-2) the finish temperature of final hot press forming is Ms point or lower and (Ms point-150)°C or higher. Further in the working examples the final tool release temperature (i.e. finish temperature of final hot press forming) is either above or below Ms (Tables 1 and 2). Therefore, claim 22 requiring a final hot press forming temperature of more than Ms point lacks enablement. 
Claims 1, 4, 18-22, 24-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 9 “continuously cooling” fails to comply with the written description requirement. In the instant specification [0053] and [0054] teach an average cooling rate from (Ms point-150)°C to 40°C of 5°C/sec or less, but do not recite this cooling step is “continuously cooling”. There does not appear to be support for this claim limitation.
Claims 4, 18-22, 24-28, and 30 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 18-22, 24-28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5-6 “Si: 1.1 to 2.5 mass%, Si+Al: 1.0 to 3.0 mass% in total” renders the claim indefinite. It is unclear how the sum of Si+Al can have a lower limit than that of the Si (i.e. one of the constituents). For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the ranges as claimed for the Si and Si+Al.
Claim 1 lines 17-18 “the heated steel sheet is cooled from the heating temperature of (Ms point – 150)°C at an average cooling rate of 3.5°C/sec or more” renders the claim indefinite. The antecedent basis for “the heated steel sheet” refers back to lines 3-10 where a steel sheet with the claimed composition is heated “at a heating temperature of an Ac3 transformation point or higher to form a heated steel sheet”. Emphasis added. Lines 11-15 recite “hot press forming the heated steel sheet…to form a hot-press-formed steel member”. Emphasis added. It is unclear how the heated steel sheet can be both hot press formed and cooled. According to lines 11-15 upon completion of hot press forming at a finish temperature of Ms point or lower and (Ms point -150)°C or higher a hot-press-formed steel member is formed. If the steel sheet were hot press formed at a finish temperature of between Ms point and more than (Ms point-150)°C, then between the finish temperature and (Ms point-150)°C it is a hot-press-formed steel member and not a heated steel sheet. It is unclear whether or not lines 17-18 necessitate hot press forming at a finish temperature of (Ms point-150)°C such that the heated steel sheet can satisfy the hot press forming and cooling limitations of lines 11-18 simultaneously by hot press forming and cooling at 3.5°C/sec or more “the heated steel sheet”. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring hot press forming with a finish temperature of Ms point or lower and (Ms point-150)°C or higher and cooling from the heating temperature of (Ms point-150)°C at a rate of 3.5°C/sec or more as recited in the claim.
Claim 22 line 2 “the Ms point or higher” renders the claim indefinite. This limitation lacks antecedent basis.
Claim 22 line 2 “the final temperature of hot press forming is the Ms point or higher” renders the claim indefinite. Claim 22 depends from claim 1, which recites in lines 13-14 “a final hot press forming performed at a finish temperature of Ms point or lower and (Ms point-150)°C or higher”. The final hot press forming temperature cannot be both Ms point or lower and (Ms point-150)°C and Ms point or higher. While these ranges overlap at Ms point, they diverge and require either below (claim 1) or above (claim 22) this endpoint. 
Claims 4, 18-21, 24-28, and 30 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 lines 1-2 “the finish temperature of the final hot press forming is the Ms point or higher” fails to further limit the subject matter of claim 1. Claim 1 lines 13-14 “a final hot press forming performed at a finish temperature of Ms point or lower and (Ms point-150)°C or higher”. The final hot press forming finish temperature recited in claim 22 it outside of the range required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 18-21, 24-28, and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuda (WO 2011/111333 with citations from US PG Pub 2013/0048161) in view of Nishibata (US 2006/0185774), Hiroaki (JP 2006-213959 machine translation), and Senuma ‘969 (JP 2005-152969 machine translation).
Regarding claim 1, Matsuda teaches a process for hot press-forming a heated steel sheet with a composition that falls within the range of that instantly claimed that is heated to 920°C (i.e. above the Ac3 transformation point), press-formed at 550°C (i.e. the start temperature of hot press forming is the heating temperature or lower and the Ms point or higher), and is cooled to 250°C (i.e. 136°C less than the Ms point) ([0012], [0088], [0089], Table 1 Type D, Table 2 Sample No. 4). Using the equations provided in Table 1 of the instant specification, for the Table 1 Type D steel presented in the below table the Ac3 point is 903°C the Ms point is 386°C. 
Matsuda teaches the steel sheet is cooled down to 50°C to 350°C so that a portion of martensite proceeds to martensitic transformation, where the portion is dependent on how far below the Ms point the steel sheet is cooled. A prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are close such that one skilled in the art would have expected them to have the same properties. MPEP 2144.05(I). Matsuda teaches the example has 9% retained austenite and a tensile strength of 1301 MPa (Table 3). Similarly, the hot-press-formed steel manufactured by the instantly claimed process has a tensile strength of 1100 MPa or more (instant specification [0050]) and more preferably 5 vol% or more retained austenite (instant specification [0080]). The properties of the example in Matsuda are the same as those of the hot-press-formed steel manufactured by the instantly claimed process. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention as instantly claimed was made to cool the steel sheet in the example down to between 50°C and 350°C because this temperature range determines how much martensite proceeds to martensitic transformation, where the lower the temperature results in more martensitic transformation (Matsuda [0089] and [0091]).
Matsuda is silent to the cooling rate used after press forming to the cooling stop temperature.
Nishibata teaches a hot press forming method ([0001]) comprising forming then cooling from Ms point to 200°C (i.e. (Ms point-150)°C) at a rate of 25-150°C/s ([0012], [0035], and [0036]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Matsuda to cool from Ms point to 200°C at a rate of 25-150°C/s because it stabilizes strength and toughness in the formed member (Nishibata [0035]) allowing martensitic transformation and tempering to take place simultaneously so a martensitic structure with minimized variations in strength and excellent toughness is obtained (Nishibata [0036]). The cooling rate of 25-150°C/s forms martensite (Nishibata [0036]), which is the same structure as the steel member of Matsuda ([0012] and [0023]-[0027]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Matsuda in view of Nishibata is silent to the cooling rate from (Ms point-150)°C to 40°C.
Hiroaki teaches a method for hot press forming a steel sheet with a cooling rate after hot pressing of 0.1 to 10 °C/second ([0038]) starting at 200-1100°C (i.e. (Ms point-150)°C) and ending at 5-40°C ([0039]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in Matsuda in view of Nishibata to cool the hot pressed steel sheet from 200°C (i.e. (Ms point-150)°C) to 5-40°C at a rate of 0.1 to 10 °C/second because this cooling rate does not deteriorate productivity and it does not deteriorate the martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]). This cooling rate improves productivity because it does not require cooling in a press die (Hiroaki [0011]). A prima facie case of obviousness exists when the instantly claimed range of cooling rate overlaps with that taught by Matsuda in view of Hiroaki. MPEP 2144.05(I).
Matsuda is silent to hot press forming for plural times.
Senuma ‘969 teaches a multi-stage hot press forming method comprising two or more stages and five or less stages (i.e. hot press forming plural times) ([0007] and [0012]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Matsuda to hot press for 2 to 5 stages because it provides sufficient shape freeze without reducing productivity (Senuma ‘969 [0012]) and it secures high shape accuracy (Senuma ‘969 [0007]).
Matsuda is silent to hot press forming without spending any time holding at bottom dead center.
Senuma ‘969 teaches press working in a mechanical press without holding at the bottom dead center ([0006]) where it takes 3 seconds or less for pressing per step where the time for pressing is defined as the time during which the moving mold and material are in contact (i.e. no holding at the bottom) ([0011]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the method of Matsuda to press without holding at the bottom dead center to improve the productivity of the process (Senuma ‘969 [0006] and [0011]).
Comparison of the composition of instant claim 1 with an example taught by Matsuda.
Element
Instant Claim 1 
(mass %)
Matsuda Table 1 Type D and [0012] 
(mass %)
C
0.10 – 0.30
0.193
Si
1.1 – 2.5
1.83
Si + Al
1.1 – 3.0
1.88
Mn
1.5 – 3.0 
2.45
Fe
Remainder
Remainder
Impurities
Inevitable
Incidental
P
–
0.041
S
–
0.0019
Ti
–
0.040
Al
–
0.045
N
–
0.0045


Regarding claim 4, the example composition of Matsuda contains 0.040 mass % Ti (Table 1 Type D).
Regarding claims 18 and 19, Matsuda teaches a process for hot press-forming a heated steel sheet includes heating to 920°C ([0012], [0088], [0089], Table 1 Type D, Table 2 Sample No. 4). Using the equations provided in Table 1 of the instant specification, for the Table 1 Type D steel the Ac3 point is 903°C. The heating temperature is (Ac3 point+17)°C.
Regarding claims 20 and 21, Matsuda teaches a process for hot press-forming a heated steel sheet including press-forming at 550°C ([0012], [0088], [0089], Table 1 Type D, Table 2 Sample No. 4). Using the equations provided in Table 1 of the instant specification, for the Table 1 Type D steel the Ms point is 386°C. The press-forming temperature is (Ms point+156)°C.
Regarding claims 24 and 25, Hiroaki teaches a method for hot press forming a steel sheet with a cooling rate of 0.1 to 10 °C/second after hot pressing ([0038]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside those taught by the prior art. MPEP 2144.05(I). Hiroaki teaches the cooling rate impacts the productivity, martensite molar fraction, and strength of the final steel ([0038]). One of ordinary skill in the art would understand how to vary the cooling rate within the taught range to achieve the final desired productivity, martensite, and strength of the steel.
Regarding claims 26 and 27, the example composition of Matsuda contains 1.83 mass% Si and 1.88 mass% Si+Al ([0012] and Table 1 Type D). 
Regarding claim 28, Matsuda teaches the example composition contains 9 area % retained austenite (Table 3 Sample No. 4 Steel Type D).
Regarding claim 30, Matsuda teaches the steel is used as structural members for automobiles such as a side member that require high ductility (i.e. a member that is three-dimensionally curved or has a cross-sectional shape that varies in a longitudinal direction) ([0003] and [0005]).
Claims 1, 4, 18-21, 24-28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (JP 2010-043323 machine translation), Senuma ‘969 (JP 2005-152969 machine translation), and Hiroaki (JP 2006-213959 machine translation).
Regarding claim 1, Kikuchi teaches a method of manufacturing a hot-pressed steel sheet ([0001]) comprising heating a steel sheet comprising 0.09 to 0.50% C, 0.02 to 2.0% Si, 0.005 to 0.1% Al, 0.3 to 3.5% Mn, and Fe ([0013], [0019]-[0021], and [0025]) to the austenite single phase region ([0032]) such as a temperature range of 800 to 1000°C ([0017] and [0051]), hot pressing, then cooling to a temperature range of less than 350°C at a cooling rate of 10 to 100°C/sec ([0053]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kikuchi is silent to hot press forming the heated steel sheet for plural times.
Senuma ‘969 teaches a multi-stage hot press forming method comprising two or more stages and five or less stages (i.e. hot press forming plural times) ([0007] and [0012]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Kikuchi to hot press for 2 to 5 stages because it secures high shape accuracy (Senuma ‘969 [0007]) and it provides sufficient shape freeze without reducing productivity (Senuma ‘969 [0012]).
Kikuchi is silent to hot press forming the heated steel sheet without spending any time holding at bottom dead center.
Senuma ‘969 teaches press working in a mechanical press without holding at the bottom dead center ([0006]) where it takes 3 seconds or less for pressing per step where the time for pressing is defined as the time during which the moving mold and material are in contact (i.e. no holding at the bottom) ([0011]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the method of Kikuchi to press without holding at the bottom dead center to improve the productivity of the process (Senuma ‘969 [0006] and [0011]).
Kikuchi is silent to continuously cooling the hot-press formed steel member from (Ms point-150)°C to 40°C at an average cooling rate of 3°C/sec or less.
Hiroaki teaches a method for hot press forming a steel sheet with a cooling rate after hot pressing of 0.1 to 10 °C/second ([0038]) starting at 200-1100°C (i.e. (Ms point-150)°C) and ending at 5-40°C ([0039]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in Kikuchi to cool the hot pressed steel sheet from a temperature range of less than 350 to 200°C (i.e. (Ms point-150)°C) to 5-40°C at a rate of 0.1 to 10 °C/second because this cooling rate does not deteriorate productivity and it does not deteriorate the martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]). This cooling rate improves productivity because it does not require cooling in a press die (Hiroaki [0011]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kikuchi teaches 0.008 to 0.10 % Ti ([0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 18 and 19, Kikuchi teaches heating between 800 to 1000°C in the austenite single phase region ([0017], [0032], and [0051]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 20 and 21, Kikuchi teaches heating between 800 and 1000°C ([0017], [0032], and [0051]) then after hot pressing cooling to a temperature range of less than 350°C to prevent the formation of phases and structures other than martensite ([0017] and [0053]) (i.e. hot pressing between the heating temperature of 800 to 1000°C and above 350°C). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 24 and 25, Hiroaki teaches cooling from 200-1100°C (i.e. (Ms point-150)°C) to 5-40°C at a desirable rate of 0.1-10°C/s ([0033], [0038], and [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 26, Kikuchi teaches 0.02 to 2.0 % Si ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 27, Kikuchi teaches 0.02 to 2.0 % Si ([0020]) and 0.005 to 0.1 % Al ([0025]) (i.e. 0.025 to 2.1% Si+Al). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 28, Kikuchi is silent to the presence of 2 vol% or more retained austenite.
Hiroaki teaches a hot press high strength steel ([0006]) comprising not less than 60% martensite and 40% or less retained austenite ([0032]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the steel plate of Kikuchi to have not less than 60% martensite with 40% or less retained austenite because this obtains a high tensile strength of 980 MPa or more (Hiroaki [0032]), which is the same tensile strength desired by Kikuchi (abstract).
Regarding claim 30, Kikuchi teaches hot press forming a hat-shape ([0059] and Fig. 1) and the present invention is used as a suspension, chassis, reinforcing part, etc. for an automobile ([0001]). 
Claims 1, 4, 18-22, 24, 25, 27, 28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishibata (US 2006/0185774), Senuma ‘969 (JP 2005-152969 machine translation), and Hiroaki (JP 2006-213959 machine translation).
Regarding claim 1, Nishibata teaches a hot forming method ([0001]) of a steel sheet comprising 0.15-0.45% C ([0019] and [0020]), at most 0.5% Si ([0029] and [0030]), at most 1% Al ([0029] and [0030]), 0.5-3.0% Mn ([0021] and [0022]), and a remainder Fe and impurities ([0012]) that is heated to at least the Ac3 point ([0034]), formed, quenched until Ms point is reached with the critical cooling rate, then cooled from Ms point to 200°C (i.e. (Ms point-150)°C) at 25-150°C/s ([0035]-[0036]) ([0012]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Nishibata is silent to hot press forming the heated steel sheet for plural times.
Senuma ‘969 teaches a multi-stage hot press forming method comprising two or more stages and five or less stages (i.e. hot press forming plural times) ([0007] and [0012]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Nishibata to hot press for 2 to 5 stages because it secures high shape accuracy (Senuma ‘969 [0007]) and it provides sufficient shape freeze without reducing productivity (Senuma ‘969 [0012]).
Nishibata is silent to performing the hot press forming without spending any time holding at bottom dead center.
Senuma ‘969 teaches press working in a mechanical press without holding at the bottom dead center ([0006]) where it takes 3 seconds or less for pressing per step where the time for pressing is defined as the time during which the moving mold and material are in contact (i.e. no holding at the bottom) ([0011]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the method of Nishibata to press without holding at the bottom dead center to improve the productivity of the process (Senuma ‘969 [0006] and [0011]).
Nishibata is silent to continuously cooling the hot-press formed steel member from (Ms point-150)°C to 40°C at an average cooling rate of 3°C/sec or less.
Hiroaki teaches a method for hot press forming a steel sheet with a cooling rate after hot pressing of 0.1 to 10 °C/second ([0038]) starting at 200-1100°C (i.e. (Ms point-150)°C) and ending at 5-40°C ([0039]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in Nishibata to cool the hot pressed steel sheet from 200°C (i.e. (Ms point-150)°C) to 5-40°C at a rate of 0.1 to 10 °C/second because this cooling rate does not deteriorate productivity and it does not deteriorate the martensite molar fraction, which allows the desired strength of the final steel sheet to be obtained (Hiroaki [0038]). This cooling rate improves productivity because it does not require cooling in a press die (Hiroaki [0011]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Nishibata teaches 0.01 to 0.1% Ti ([0025] and [0026]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 18 and 19, Nishibata teaches heating to at least the Ac3 point ([0034]), where the examples were heated to 900°C ([0048]), which is 40 to 115°C above the Ac3 point (Table 2). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 20 and 21, Nishibata teaches hot press forming then cooling at a critical cooling rate down to Ms point ([0035] and [0036]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 22, Nishibata teaches forming then quenching until Ms point is reached with a critical cooling rate (i.e. the finish temperature of the final hot press forming is the Ms point) ([0035]-[0036]) ([0012]).
Regarding claims 24 and 25, Hiroaki teaches cooling from 200-1100°C (i.e. (Ms point-150)°C) to 5-40°C at a desirable rate of 0.1-10°C/s ([0033], [0038], and [0039]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 27, Nishibata teaches at most 0.5% Si and at most 1 % Al ([0029] and [0030]) (i.e. at most 1.5% Si+Al). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 28, Nishibata is silent to the presence of 2 vol% or more retained austenite. 
Hiroaki teaches a hot press high strength steel ([0006]) comprising not less than 60% martensite and 40% or less retained austenite ([0032]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made for the steel plate of Nishibata to have not less than 60% martensite with 40% or less retained austenite because this obtains a high tensile strength of 980 MPa or more (Hiroaki [0032]).
Regarding claim 30, Nishibata teaches a hat-shaped forming ([0016], [0058], and Fig. 1) and the steel is for use as a mechanical structural part including a structural part of an automobile body and an automobile suspension part ([0001]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735